Citation Nr: 0914974	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-11 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a lower back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from November 
1972 to November 1974.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2005 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.  


FINDING OF FACT

The competent evidence fails to establish that the Veteran 
has a chronic lower back disorder, including degenerative 
disk disease (DDD) and degenerative joint disease (DJD), that 
was incurred during his active duty service or that arthritis 
was incurred within one year of separation.


CONCLUSION OF LAW

A lower back disorder was not incurred in or aggravated by 
the Veteran's active duty service, and service connection may 
not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107(b) (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A November 2004 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that a letter dated in November 2004 partially satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the November 2004 letter advised the 
Veteran what information and evidence was needed to 
substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  

The Board observes that the November 2004 letter was sent to 
the Veteran prior to the January 2005 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter provided this notice to the 
Veteran.  

Although VCAA notice in accordance with Dingess was sent 
after the initial adjudication of the Veteran's claim, the 
Board finds this error nonprejudicial to the Veteran.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the Board has concluded that a preponderance of the 
evidence is against the Veteran's claim.  Any questions as to 
the appropriate disability rating or effective date to be 
assigned have therefore been rendered moot, and the absence 
of notice on these two elements of a service connection claim 
should not prevent a Board decision.  

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder, as are relevant VA treatment records and 
Social Security Administration disability records.  The 
Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  The Veteran stated in March 2006 that he had no 
further evidence to submit.

A VA examination was not provided in conjunction with the 
Veteran's claim, and the Board notes that the evidence of 
record does not warrant one because there is sufficient 
competent medical evidence to decide his claim.  See 
38 C.F.R. § 3.159(c)(4) (2008).  VA has a duty to provide a 
VA examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the Veteran's own lay statements, suggesting a link 
between the Veteran's lower back condition and military 
service.  Without any competent evidence suggesting a link 
between his current disability and service, VA is not 
required to provide him with a VA examination in conjunction 
with his claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  
Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection in this capacity requires a current disability, an 
in-service event(s) to which the disability may be 
attributed, and an established nexus between the two.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, the Veteran has presented competent medical 
evidence that he currently suffers from a lower back 
disability.  VA medical records from 2004 indicate the 
Veteran currently suffers from degenerative disk disease, 
degenerative joint disease and lumbar stenosis in his lower 
back.  

Although the Veteran currently suffers from a lower back 
disability, the Veteran's service records are negative for 
treatment for a lower back condition during service.  The 
Veteran has stated that he was treated at Ft. Bliss, Texas, 
during service for back pain.  His service personnel records 
indicate that he was at Ft. Bliss from February 9, 1973, to 
April 6, 1973, for advanced individual training.  Service 
treatment records include records dated February 14 and 16, 
1973, and March 10, 1973, that are unrelated to the Veteran's 
low back.  The February 16, 1973, record indicates that the 
veteran was to continue quarters for 24 hours but does not 
supply the reason for this restriction.  Service treatment 
records appear to be complete.  The report of the Veteran's 
service separation examination indicates that his spine was 
normal.  In November 1974 the Veteran indicated there had 
been no change in his medical condition.

After exhausting all available options, VA has been unable to 
obtain records describing any treatment for the low back at 
Ft. Bliss.  Thus, there is no available contemporaneous 
medical evidence indicating the Veteran suffered from a lower 
back disorder during service.  The contemporaneous evidence 
indicates that there were no complaints, findings or 
treatment relating to the Veteran's low back during service.  
The Board also acknowledges the Veteran's statement in his 
March 2006 VA Form 9 that his surgeon could not believe that 
he made it through his military training with his back 
problems.  While this statement suggests that the Veteran 
suffered from a back disorder during service, it is 
unverified by the medical evidence and thus may not be 
considered.  See Robinette v. Brown, 8. Vet. App. 69, 77 
(1995) (stating that a layperson's account of what a medical 
professional said is inherently unreliable and too attenuated 
to constitute medical evidence).      

Further, although the Board finds competent evidence that the 
Veteran suffers from a current back disorder, the Board has 
found no competent evidence indicating his current back 
condition is related to his active duty service.  VA 
treatment records are negative for discussion of the 
Veteran's service history, as are the Veteran's Social 
Security records.  The Board acknowledges the Veteran's 
statements that his lower back disorder is related to his 
active duty service.  However, as a layperson, the Veteran is 
not competent to draw such a conclusion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (stating that 
laypersons are not competent to offer medical opinions).  

Additionally, the Board finds that the lack of evidence of 
continuing treatment for a lower back disability during his 
active duty service or for many years thereafter weighs 
heavily against the Veteran's lay assertions.  See Buchanan 
v. Nicholson, 451, F.3d 1331, 1336 (2006) (stating the Board 
may weigh a lack of contemporaneous medical evidence against 
the Veteran's lay evidence).  The record indicates that the 
Veteran left active duty in 1974.  However, he did not make a 
claim until 2004.  Additionally, there is no indication of 
post-service treatment for a lower back condition until at 
least 2000, more than 25 years after separation from service.  
This absence of evidence constitutes negative evidence 
tending to disprove the claim that the Veteran had an injury 
in service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability). 

Finally, the Board notes that where a veteran served 90 days 
or more during a period of war and arthritis becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Since there is no evidence of arthritis 
within one year of service discharge, presumptive service 
connection for a degenerative joint disease or degenerative 
disc disease of the lower back is not warranted.

In conclusion, a preponderance of the evidence is against the 
Veteran's claim as there is no competent evidence 
establishing chronicity and continuity of symptomotology or 
competent evidence of a nexus between the Veteran's current 
back disability and his active duty service.  Thus, the 
benefit of the doubt rule does not apply and the Veteran's 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for a lower back disorder is denied.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


